
	

116 HR 4737 : Department of Homeland Security Climate Change Research Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 4737
		IN THE SENATE OF THE UNITED STATES
		February 11, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to require the Under Secretary for Science and
			 Technology of the Department of Homeland Security to research and evaluate
			 existing Federal research regarding approaches to mitigate climate change
			 on homeland security to identify areas for further research within the
			 Department, research and develop approaches to mitigate the consequences
			 of climate change on homeland security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Climate Change Research Act. 2.Climate change planning, research and development, and protection and preparedness (a)In generalTitle III of the Homeland Security Act of 2002 is amended by adding at the end the following new section:
				
					321.Climate change research and development
 (a)In generalThe Under Secretary for Science and Technology— (1)shall evaluate existing Federal research regarding approaches to mitigate the consequence of climate change on homeland security to identify areas for additional research and development pursuant to paragraph (2) with respect to—
 (A)any connection between climate change and homeland security, including how the resulting competition for resources, economic distress, and social discontent has contributed to, among other outcomes, acts of terrorism;
 (B)the degree to which climate change is reflected in terrorism preparedness and emergency planning and policies, including with respect to preparedness, response to, and recovery from natural disasters; and
 (C)the degree to which the Federal funding structure to respond to major disaster declarations and emergency declarations is adequately structured to meet the demands of responding to and recovering from acts of terrorism and natural disasters that are aggravated by climate change; and
 (2)shall, to the extent practicable, conduct research and development on approaches to mitigate the consequences of climate change on homeland security in response to finding pursuant to paragraph (1).
 (b)ScopeThe scope of the research and development under subsection (a)(2) shall include the following: (1)Any connection between climate change and homeland security, including how the resulting competition for resources, economic distress, and social discontent can contribute to, among other outcomes, acts of terrorism.
 (2)The degree to which climate change is reflected in terrorism preparedness and emergency planning and policies, including with respect to preparedness, response to, and recovery from natural disasters.
 (3)The degree to which the Federal funding structure to respond to major disaster declarations and emergency declarations is adequately structured to meet the demands of responding to and recovering from acts of terrorism and natural disasters that are aggravated by climate change.
 (c)ConsultationIn carrying out this section, the Under Secretary for Science and Technology shall consult with the heads of other relevant agencies and departments of the Federal Government, first responders, and relevant owners and operators of critical infrastructure.
 (d)Climate change definedThe term climate change refers to detectable changes in one or more climate system components that is directly or indirectly attributed to—
 (1)human activity; and (2)altering the composition of the global atmosphere..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 320 the following new item:
				
					
						Sec. 321. Climate change research and development..
 3.Report to CongressNot later than 1 year after the date of the enactment of this Act and annually thereafter for 3 years, the Under Secretary for Science and Technology of the Department of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on any research and development activities carried out pursuant to section 321 of the Homeland Security Act of 2002, as added by this Act.
		Passed the House of Representatives February 10, 2020.Cheryl L. Johnson,ClerkRobert F. Reeves,Deputy Clerk
